MEMORANDUM OPINION


Nos. 04-07-00008-CR & 04-07-00009-CR

Raul RODRIGUEZ,
Appellant

v.

The STATE of Texas,
Appellee

From the 144th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2006-CR-7555 & 2006-CR-7557
Honorable Mark R. Luitjen, Judge Presiding

PER CURIAM

Sitting:	Catherine Stone, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:	March 14, 2007

DISMISSED FOR WANT OF JURISDICTION
	Because appellant did not timely file a notice of appeal following the trial court's imposition
of sentence in either of the underlying causes, we ordered appellant to show cause in writing by
February 9, 2007 why these appeals should not be dismissed for want of jurisdiction.  To date, no
response has been filed.  We therefore dismiss these appeals for want of jurisdiction.  
							PER CURIAM
Do Not Publish